Woodruff, J.
I concur in the conclusion that there must be a new trial, on the ground that if the construction of the defendants’ contract is to be determined by the mere terms of the policy, according to what appears to me their natural and obvious signification, the trade in which the vessel was to be employed, while the insurance should operate, was that wherein the termini were, on the one hand, Atlantic ports of the United States, or the ports of Liverpool, London and Havre; and, on the other hand, the Pacific ocean, China seas, and ports in the Indian ocean.
A well established course of “ trade ” may have given a construction to the terms employed, so that trading voyages from port to port, in either ocean, and permission to touch or lie at such ports, would be included, or so that United States vessels insured here might begin and terminate their voyages when entering upon or ending their trade between the Atlantic ocean and the other oceans mentioned, by going first from an Atlantic port in the United States to London, Liverpool and: Havre, and by returning from the latter ports to the United States; (such passage across the Atlantic being connected with and forming a part of the trade between the Atlantic and" Pacific ports, and being only incidental to the main purpose of the adventure or adventures.)
If the terms employed have, by usage, acquired a technical meaning more comprehensive than their natural and ordinary import, I think it was not necessary that the defendants should give the evidence thereof, but they might safely rest on the language of the policy, and leave the plaintiffs to proof that a trade such as the policy describes includes, as incidental to or forming part of it, a direct voyage between Liverpool, London or Havre and Hew York, or other United States port on the Atlantic.
*116If the proper preliminary foundation for giving parol evidence to vary the construction of the language of the policy was made, then it might be received; but, on the case, as it was presented to the Court on the trial, I think it was erroneous to declare, as a judicial construction of the policy, that a voyage from Liverpool to Hew York was not outside of any trade to which the vessel was confined by the policy, and at the same time exclude evidence of the course of trade.
Hew trial ordered.